     Case 1:15-cv-07433-LAP Document 1152
                                     1148 Filed 11/13/20
                                                11/12/20 Page 1 of 1


                                                                       Haddon, Morgan and Foreman, P.C
                                                                                    Laura A. Menninger


                                                                                      150 East 10th Avenue
                                                                                  Denver, Colorado 80203
                                                                         PH   303.831.7364 FX 303.832.2628
                                                                                         www.hmflaw.com
                                                                                 LMenninger@hmflaw.com


                                            Ms. Maxwell's request to file (i)
                                            a redacted version of her
November 12, 2020
                                            Memorandum of Law in Support of
Honorable Loretta A. Preska                 Objections to Unsealing and (ii)
United States District Court                Exhibit D thereto under seal is
Southern District of New York               GRANTED. SO ORDERED.
500 Pearl Street                                                                        11/13/2020
New York, NY 10007

Re: Motion to File Under Seal
    Giuffre v. Ghislaine Maxwell, No. 15 Civ. 7433 (LAP)

Dear Judge Preska:

This is a letter motion seeking leave to permit Ms. Maxwell to file a redacted Memorandum of
Law in Support of Objections to Unsealing Sealed Materials Related to DEs 231, 279, 315,
320 & 335 and to file under seal Exhibit D thereto.

The Protective Order governing this case states:

       Whenever a party seeks to file any document or material containing CONFIDENTIAL
       INFORMATION with the Court in this matter, it shall be accompanied by a Motion to
       Seal pursuant to Section 6.2 of the Electronic Case Filing Rules & Instructions for the
       Southern District of New York.

Doc. # 62 at 4. The Memorandum of Law and Exhibit D contain information deemed
CONFIDENTIAL by the parties pursuant to the Protective Order. References to and
discussion of specific CONFIDENTIAL materials are necessary to support Ms. Maxwell’s
request that these materials remain under seal.

Ms. Maxwell intends to file the redacted version of the Memorandum publicly on ECF and
seeks leave only to file the unredacted version and Exhibit D under seal.


                                             Respectfully submitted,



                                             Laura A. Menninger

CC: Counsel of Record via ECF
